Citation Nr: 0516810	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Iowa Legal Aid


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, daughter, and granddaughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from December 1946 
to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa, which denied pension benefits 
because the appellant's annual countable family income 
exceeded the applicable income limitations for a veteran with 
a spouse.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in April 2004, the appellant stated that 
he disagreed with the April 2002 decision letter which denied 
his claim for entitlement to nonservice-connected (NSC) 
disability pension benefits.  The appellant also noted that 
he desired a hearing before the Board at the RO.  The RO 
construed the VA Form 9 as a notice of disagreement to the 
April 2002 decision letter.  

In May 2003, a hearing was conducted at the RO before a local 
hearing officer and subsequently, the RO issued a statement 
of the case in December 2003.  In February 2004, the 
appellant submitted his substantive appeal (VA Form 9).  At 
that time, he once again noted that he desired a hearing 
before a member of the Board at the RO.       

By a letter from the RO to the appellant, dated in April 
2004, the RO notified the appellant that his video conference 
hearing before the Board had been scheduled for May 17, 2004.  
In the letter, the RO stated that if the appellant did not 
want to have a hearing using the "video conferencing" 
technique and wished to have a personal hearing before the 
Board at the RO, he should notify them immediately.  

In a letter from the appellant's representative to the RO, 
dated on May 17, 2004, the appellant's representative stated 
that due to health reasons, the appellant would be unable to 
travel to the hearing and requested that the hearing be 
postponed.  The appellant's hearing before the Board was 
rescheduled for June 16, 2004.  By a second letter from the 
appellant's representative to the RO, dated on June 15, 2004, 
the appellant's representative noted that because of the 
appellant's continuing health limitations and illness, he was 
unable to travel from his home in Shannon City, Iowa, to Des 
Moines in order to personally appear at the video conference 
hearing.  Thus, because the appellant was unable to travel to 
the RO for his hearing, the appellant's representative stated 
that it was the appellant's request that his case be 
forwarded to the Board.  Therefore, the Board is satisfied 
that the appellant no longer desires a hearing on appeal 
before the Board and his request for same is considered 
effectively withdrawn.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is entitlement to NSC 
disability pension benefits.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board must remand the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  In 
this regard, the appellant should be 
provided a VCAA notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The appellant should also be asked to 
submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159.    

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 76 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

